



Exhibit 10.5



PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN


THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”) entered into as of
the grant date set forth on the attached Notice of PSU Award (the “Notice”), by
and between Chesapeake Energy Corporation, an Oklahoma corporation (the
“Company”), and the participant named on the Notice (the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
2014 Long Term Incentive Plan effective as of June 13, 2014, as amended from
time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant Performance Share Units under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.The Plan. The Plan, a copy of which has been made available to the
Participant, is hereby incorporated by reference herein and made a part hereof
for all purposes, and when taken with this Agreement shall govern the rights of
the Participant and the Company with respect to the Award (as defined below).
Any capitalized terms used but not defined in this Agreement have the same
meanings given to them in the Plan. The Participant acknowledges that he or she
has received a copy of, or has online access to, the Plan, and hereby accepts
the Performance Share Units (“PSUs”) subject to all the terms and provisions of
the Plan and this Agreement. Such acceptance may be in any manner that the
Committee may establish pursuant to the Notice, including deemed acceptance. The
Participant hereby further agrees that he or she has received a copy of, or has
online access to, the most recent Form S-8 prospectus relating to the Plan and
hereby acknowledges his or her acceptance and receipt of such prospectus
electronically.
2.    Grant of Award. The Company hereby awards to the Participant the number of
PSUs in accordance with the Notice, on the terms and conditions set forth
herein, in the Plan and in the Notice (the “Award”). The Award gives the
Participant the opportunity to earn the right to receive payment of cash for
each PSU awarded in accordance with this Agreement and the Notice. The Award is
subject to adjustment under the terms of the Plan. This Agreement and the Notice
establish vesting requirements and determination of payment based on attainment
by the Company of




--------------------------------------------------------------------------------





specified performance levels for the Performance Measures described in the
Notice during the period commencing on the Grant Date and ending on the date set
forth in the Notice (the “Performance Period”), as established and determined by
the Committee. The Participant shall have no rights as a shareholder of the
Company with respect to the PSUs.
3.    Vesting and Forfeiture.
(a)    The PSUs will vest based on the Participant’s continuous employment with
the Company, a Subsidiary or Affiliated Entity in accordance with the vesting
schedule set forth on the Notice. Notwithstanding any other provision of this
Agreement, a Participant shall not be entitled to any payment under this
Agreement unless and until the Committee certifies the level of performance
respecting the Performance Measures that has been achieved and the Participant
satisfies applicable vesting conditions for such payment.
(b)    Unless otherwise determined by the Committee, in its sole discretion in
accordance with the terms of the Plan, any unvested Performance Share Units
shall be forfeited when a Participant ceases to be an Eligible Person.
4.    Nontransferability of Award. A PSU is not transferable other than by will
or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, a PSU contrary to the provisions
hereof shall be void and ineffective, shall give no right to any purported
transferee, and may, at the sole discretion of the Committee, result in
forfeiture of the PSU involved in such attempt.
5.    Payment. Subject to Section 15 of this Agreement, the payment date(s) with
respect to all PSUs in which a Participant becomes vested shall be the earlier
of (i) the payment date(s) set forth on the Notice or, (ii) in the event
Participant becomes vested in the Award pursuant to Section 9.1 of the Plan no
later than 60 days following such event.
6.    Withholding. The Company may make such provision as it may deem
appropriate for the withholding of any applicable federal, state or local taxes
that it determines it may be obligated to withhold or pay in connection with the
PSUs.
7.    Amendments. This Award Agreement may be amended by a written agreement
signed by the Company and the Participant; provided that the Committee may
modify the terms of this Award Agreement without the consent of the Participant
in any manner that is not adverse to the Participant.
8.    Securities Law Restrictions. This Award shall be issued, vested and paid
only in compliance with the Securities Act of 1933, as amended (the “Act”), and
any other applicable securities law, or pursuant to an exemption therefrom.
9.    Protection of Business.

 
-2-
 

--------------------------------------------------------------------------------





(a)    Non-Solicitation. Participant covenants that during the term of his/her
employment and for an eighteen (18) month period immediately following the
termination of his/her employment for whatever reason, Participant will neither
directly nor indirectly induce or attempt to induce any employee of the Company
to terminate his or her employment to go to work for any other entity or third
party. Participant further agrees that during his/her employment hereunder, and
for a period of one (1) year thereafter, Participant shall not directly solicit
or contact any established client or customer of the Company with a view to
inducing or encouraging such established client or customer to discontinue or
curtail any business relationship with the Company. Participant further agrees
that he/she will not directly request or advise any established clients,
customers or suppliers of the Company to withdraw, curtail or cancel their
business with the Company.
(b)    Non-Disclosure of Confidential and Proprietary Information. Participant
recognizes that, as a result of his/her employment, he/she will have access to
confidential information, trade secrets, proprietary methods and other data
which is the property of and integral to the operation and success of the
Company and therefore agrees to be bound by the provisions of this Agreement,
which the parties agree and acknowledge to be reasonable. Participant
acknowledges that he/she will obtain unique benefits from his/her employment and
the provisions contained in this Agreement are reasonably necessary to protect
the Company’s legitimate business interests, which include, among other things,
the substantial relationships between the Company and its clients, referral
sources, employees, customers and vendors as well as the goodwill established
with these parties over a protracted period of time. Participant agrees that
he/she will not divulge to any person; use to the detriment of the Company; or
use in any business competitive with or similar to any business of the Company,
any of the Company’s trade secrets and/or the Company’s confidential and
proprietary information at any time during the term of Participant’s employment
or thereafter. A trade secret shall include any formula, pattern, device or
compilation of information used by the Company in its business. Trade secrets as
well as confidential and proprietary information shall also include, without
limitation, internal well valuations, compilation of documents necessary to
prepare well valuations, geological data and interpretation of geological data
obtained, expectations concerning well profitability, production information,
test results, economic projections, financial reports, income statements,
balance sheets, general ledgers, accounts receivable, business plans, contracts
with customers, suppliers and affiliated companies, the identity of customers
and suppliers, and information reflecting their interests, preferences,
credit-worthiness, risk characteristics, likely receptivity to solicitation for
participation in various transactions, as well as any other business information
obtained by Participant, during the course of employment.
10.    Participant Misconduct.
(a)    Notwithstanding anything in the Plan or this Agreement to the contrary,
the Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of this Agreement,
employment agreements, confidentiality or other proprietary matters) or any
activity of a

 
-3-
 

--------------------------------------------------------------------------------



Participant in competition with the business of the Company or any Subsidiary or
Affiliated Entity, the PSUs may be cancelled, in whole or in part, whether or
not vested. The determination of whether a Participant has engaged in serious
misconduct or any activity in competition with the business of the Company or
any Subsidiary or Affiliated Entity shall be determined by the Committee in good
faith and in its sole discretion.
(b)    The Award made pursuant to this Agreement is subject to recovery pursuant
to the Company’s compensation recovery policy then in effect. To the extent
required by applicable laws, rules, regulations or securities exchange listing
requirements and the Company’s compensation recovery policy then in effect, the
Company shall have the right, and shall take all actions necessary, to recover
the incentive compensation received by the Participant pursuant to the Award.
11.    Notices. All notices or other communications relating to the Plan and
this Agreement as it relates to the Participant shall be in electronic or
written form. If in writing, such notices shall be deemed to have been made if
personally delivered, or if mailed, by regular U.S. mail, postage prepaid, by
the Company to the Participant at his last known address evidenced on the
payroll records of the Company.
12.    Binding Effect and Governing Law. This Agreement shall be (i) binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.
13.    Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.
14.    Counterparts; Entire Agreement. This Agreement may be accepted by the
required form of acceptance established by the Committee pursuant to the Notice,
which may include deemed acceptance. If execution of the Notice is the required
form of acceptance established by the Committee, then such execution may be in
any number of identical counterparts, each of which shall be deemed an original
for all purposes, but all of which taken together shall form but one agreement.
This Agreement, together with the Notice, shall constitute the entire agreement
between the parties.
15.    Code Section 409A. The Agreement and all Awards granted hereunder are
intended to comply with, or otherwise be exempt from, Code Section 409A. This
Agreement and the Award shall be administered, interpreted, and construed in a
manner consistent with Code Section 409A or an exemption therefrom. Should any
provision of this Agreement or any Award hereunder be found not to comply with,
or otherwise be exempt from, the provisions of the Code Section 409A, such
provision shall be modified and given effect (retroactively if necessary), in
the sole discretion of the Committee, and without the consent of the
Participant, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, Code Section
409A. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in

 
-4-
 

--------------------------------------------------------------------------------



order to avoid accelerated taxation or tax penalties under Section 409A, amounts
that would otherwise be payable and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following the
Participant’s separation from service shall instead be paid on the first
business day after the date that is six months following the Participant’s
termination date (or death, if earlier), with interest from the date such
amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Code,
for the month in which payment would have been made but for the delay in payment
required to avoid the imposition of an additional rate of tax on the Participant
under Section 409A. In the event the Award under this Agreement is determined to
be subject to Code Section 409A, any payment triggered by a Change of Control
will be made only if, in connection with the Change of Control, there occurs a
change in the ownership of the Company, a change in the effective control of the
Company, or a change in ownership of a substantial portion of the assets of the
Company as all such terms are defined in Treasury Regulation Section
1.409A-3(i)(5). In the event payment is not allowed by operation of this
section, payment will be made within sixty (60) days of the earlier to occur of
(A) the applicable payment date set forth in the Notice or (B) the occurrence of
a permissible time or event that could trigger a payment without violating Code
Section 409A. Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with Section 409A.    

 
-5-
 

--------------------------------------------------------------------------------



Notice of PSU Award
Chesapeake Energy Corporation
ID: 73-1395733
6100 N. Western Avenue
Oklahoma City, OK 73118
<NAME>
<ADDRESS>
<ADDRESS>
Plan: Chesapeake Energy Corporation 2014 Long Term Incentive Plan
ID: _________



Effective <date> (the “Grant Date”), you have been granted an Award of a number
(the Target PSU Allocation, specified below) of Performance Share Units (“PSUs”)
by Chesapeake Energy Corporation (the “Company”). This Award entitles you to the
right to receive a cash payment for each PSU awarded in an amount equal to the
Final PSU Value (as defined below) on the Payment Date specified below. The
number of PSUs awarded is subject to adjustment pursuant to the level of
performance respecting the Performance Measures over the Performance Period, as
determined by the Committee and as set forth below. This Award is further
subject to the vesting requirements set forth below.
Grant Date Value of Target Award:    $______
Target PSU Allocation:            <number>
Last Day of the Performance Period:    <date>
Payment Date: Any payment earned pursuant to this Award shall be made as soon as
practicable after the Committee certifies the Company’s performance respecting
the performance goals on or following <date>, but in no case later than <date>.
Final PSU Value: The value of each PSU is equal to the average closing price per
share of the Company’s common stock as reported on the New York Stock Exchange
for the 20 trading days including and immediately preceding the last day of the
Performance Period.
Performance Measures: The final number of PSUs you may receive will be adjusted
based on the attainment by the Company of specified levels of performance over
the Performance Period, as determined by the Committee following the last day of
the Performance Period. The Committee has established that the PSUs awarded will
be adjusted based on [describe the Performance Measures and performance levels].
In no event will the Committee adjust the final number of PSUs to be greater
than <percentage>% of the Target PSU Allocation. At the end of each Performance
Period the Committee will multiply the Target PSU Allocation by the <adjustment
modifier> to determine the final number of PSUs resulting from a PSU Award. The
cash payment made to you on the Payment Date will be an amount equal to the
final number of PSUs you receive multiplied by the Final PSU Value.
Vesting. Your Award will vest pursuant to the Incremental Vesting Schedule
described below, provided, however, that your Award will vest pursuant to the
Alternate Vesting Schedule if so provided by your existing employment agreement
with the Company.
1.
Incremental Vesting Schedule: Your Award will vest in increments on the date(s)
shown below. Vesting entitles you to such vested PSUs, subject to final
adjustment following the last day of each Performance Period to reflect the
level of performance respecting the Performance Measures as described above. You
must continuously provide services to the Company on the dates below in order to
for the corresponding PSUs to vest. In no event shall any payment be made prior
to the end of an applicable Performance Period.





--------------------------------------------------------------------------------





3-year performance period PSU:
PSUs
Time Vesting
[1/3 x #]
mm/dd/yyyy
[1/3 x #]
mm/dd/yyyy
[1/3 x #]
mm/dd/yyyy



2.
Alternate Vesting Schedule: Your Award will vest pursuant to the applicable
vesting provisions contained in your existing employment agreement with the
Company. Vesting entitles you to such vested PSUs, subject to final adjustment
following the last day of each Performance Period to reflect the level of
performance respecting the Performance Measures as described above. In no event
shall any payment be made prior to the end of an applicable Performance Period.



No Acceleration of Payment. In order to comply fully with and meet all the
applicable requirements of Section 162(m) of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder with respect to Awards, the payment
provisions in this Notice and the Agreement shall supersede and replace all
inconsistent provisions in any pre-existing agreements between you and the
Company that may be interpreted as providing for the acceleration of payment of
the Award and all such provisions are specifically waived with respect to the
Award, including all such provisions in any pre-existing employment agreement
between you and the Company.


Deemed Acceptance. You are required to accept the terms and conditions set forth
in this Notice, the Agreement and the Plan, all of which are made a part of this
document, within 90 days following the Grant Date (the “Acceptance Period”) in
order for you to receive the Award granted to you hereunder. If you wish to
decline this Award, you must expressly reject this Notice and the Agreement
prior to the end of the Acceptance Period. For your benefit, if you have not
rejected this Notice and the Agreement prior to the end of the Acceptance
Period, you will be deemed to have automatically accepted this Award and all the
terms and conditions set forth in this Notice, the Agreement and the Plan. Any
capitalized terms used but not defined in this Notice have the same meanings
given to them in the Agreement or the Plan.



 
-2-
 